 1

 2

 3                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 4                                   AT TACOMA
 5
     BARRY SCOTT BLAND,                               CASE NO. C19-5482 BHS
 6
                             Petitioner,              ORDER GRANTING
 7          v.                                        RESPONDENT’S UNOPPOSED
                                                      MOTION TO STAY
 8   UNITED STATES OF AMERICA,

 9                           Respondent.

10

11          This matter comes before the Court on Respondent United States of America’s

12   (“Government”) unopposed motion to stay. Dkt. 3. The Court has considered the

13   pleadings filed in support of the motion and the remainder of the file and hereby grants

14   the motion for the reasons stated herein.

15          On May 31, 2019, Petitioner Barry Scott Bland (“Petitioner”) filed a motion to

16   vacate, set aside, or correct sentence pursuant to 28 U.S.C. § 2255. Dkt. 1. Petitioner was

17   previously convicted of Felon in Possession of Ammunition, a violation which requires a

18   qualifying predicate felony offense. 18 U.S.C. §§ 922(g)(1), 924(a)(2). Petitioner’s

19   motion alleges that on the date he possessed ammunition, he did not have a qualifying

20   felony offense because none of his applicable predicate offenses were punishable by

21   more than one year under Washington State’s mandatory sentencing guidelines. Dkt. 1.

22


     ORDER - 1
 1          On June 4, 2019, the Government filed a motion to stay consideration of

 2   Petitioner’s motion. Dkt. 3. The Government explains that the issue of whether a

 3   defendant is properly convicted of violating 18 U.S.C. §922(g)(1) when the state

 4   guideline range for the predicate offense was less than one year is currently before the

 5   Ninth Circuit in United States v. McAdory, No. 18-30112. Id. at 2. The Circuit held oral

 6   argument in McAdory on May 14, 2019, and a decision is now pending. Id. The

 7   Government argues that staying Petitioner’s motion until a decision is announced will

 8   preserve judicial and prosecutorial resources. Id. Petitioner, who is represented by

 9   counsel, did not respond to the motion.

10          Pursuant to local rule, the Court construes Petitioner’s failure to respond to the

11   motion as an admission that the motion has merit. Local Rules W.D. Wash. LCR 7(b)(2).

12   Further, the Court agrees that a short stay until the appeal resolves will preserve judicial

13   resources because the decision is likely to shed light on the merits of Petitioner’s motion.

14   Therefore, the Government’s unopposed motion to stay, Dkt. 3, is GRANTED. The

15   Government shall promptly notify the Court and counsel for Petitioner when the Circuit

16   issues the McAdory decision.

17          IT IS SO ORDERED.

18          Dated this 18th day of June, 2019.

19

20

21
                                                 A
                                                 BENJAMIN H. SETTLE
                                                 United States District Judge

22


     ORDER - 2
